     Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


KIAH SMITH                                                CIVIL ACTION NO.: 18-228


DENI PERKINS ON BEHALF OF THE MINOR                       SECTION: “M”
CHILD DONOVAN ALLEN

VERSUS                                                     JUDGE: ASHE

DANIEL EDWARDS
     SHERIFF OF TANGIPAHOA PARISH                          MAGISTRATE: WILKINSON

STUART MURPHY
    WARDEN, TANGIPAHOA PARISH JAIL


  MEMORANDUM IN SUPPORT OF MOTION FOR APPROVAL OF SETTLEMENT
                  AFFECTING MINORS’ INTEREST

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, KIAH SMITH and

DENI PERKINS, as natural tutrix and natural mother on behalf of her minor child DONOVAN

ALLEN, and hereby moves this Honorable Court for an Order approving minor settlement, and, in

support of same, represents the following:

 1. That within this case are claims for damages by Kiah Smith and minor child Donovan Allen,

     who are the rightful heirs and successors in interest to the estate of decedent, Tommy Joe

     Smith, who on or about January 30, 2017 was beaten to death by twelve inmates while in the

     custody of the Tangipahoa Parish Sheriff’s Office at Tangipahoa Parish Jail. [R. Doc. 1]

 2. Deni Perkins is the natural mother of Donovan Allen, and Tommy Joe Smith was his legal and
                                               1
   Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 2 of 6




   natural father. [R. Doc. 1.2]

3. As the natural mother of Donovan Allen, Deni Perkins is entitled to tutorship by nature under

   La. Civil Code Art. 250 et seq., and therefore “may file an action for damages based on a

   delictual obligation without the necessity of qualifying as tutor pursuant to Article 4061 and

   without the necessity of filing a petition pursuant to Article 4031 if the natural tutor is...the

   surviving parent of the minor child”. La C.C. P. Art. 4061.(A)(1).

4. On November 11, 2020, the parties held a second mediation conference (the first being on

   January 24, 2020) and settlement was offered by the Defendants, Daniel Edwards and Stuart

   Murphy, and accepted by the Plaintiffs, Kiah Smith and Deni Perkins on behalf of her minor

   child, Donovan Allen. The terms of settlement are set forth as follows:

   The sum of Three Hundred Eighty-Eight Thousand Seven Hundred and Fifty Dollars and

   00/100 Cents ($388,750.00) to be disbursed as follows:

   A. The sum of One Hundred Forty-Three Thousand Eight Hundred and Thirty-Seven Dollars

       and 50/100 Cents ($143,837.50), payable to the Law Office of John J. Finckbeiner, Jr. as

       attorney fees for the prosecution and completion of this claim. This amount is reflective of

       the thirty-seven percent (37%) contingency fee agreement entered between the Plaintiffs

       and undersigned counsel.

   B. The sum of Thirty-Two Thousand Eight Hundred Eighty-Nine Dollars and 54/100 Cents

       ($32,889.54), payable to the Law Office of John J. Finckbeiner, Jr. as costs incurred for the

       prosecution and completion of this claim.


                                               2
   Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 3 of 6




   C. The remaining sum of Two Hundred Twelve Thousand and Twenty-Two Dollars and

       96/100 Cents ($212,022.96) to be split evenly between Plaintiffs, Kiah Smith and Donovan

       Allen, whereby they will receive One Hundred and Six Thousand and Eleven Dollars and

       48/100 Cents ($106,011.48) each.

   D. Minor plaintiff, Donovan Allen’s, portion of One Hundred and Six Thousand and Eleven

       Dollars and 48/100 Cents ($106,011.48) to be deposited in a FDIC insured, interest-bearing

       account at a local financial institution for the sole use and benefit of the minor child,

       Donovan Allen.

5. Defendants, Daniel Edwards and Stuart Murphy, have denied and continue to deny any and all

   fault or liability for the January 30, 2017 beating of Tommy Joe Smith and any resulting injuries

   or damages.

6. The above-mentioned sum offered by the Defendants in this case is fair, reasonable, adequate,

   compensatory, and in the best interests of Plaintiffs, Kiah Smith and Donovan Allen, given

   Defendants claim they are protected by the doctrine of qualified immunity and deny liability

   and/or responsibility for the incident and that these matters may not be resolved in Plaintiffs’

   favor prior to or at the time of trial of this action.

7. Plaintiff, Deni Perkins, as natural tutrix and natural mother of her minor child Donovan Allen,

   request that an order be issued permitting her to settle all claims against Defendants in this

   instant action and granting her authority to execute any and all settlement documents necessary

   to effect a full and final settlement on behalf of her minor child Donovan Allen.


                                                   3
     Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 4 of 6




 8. Plaintiff, Deni Perkins, as natural tutrix and natural mother on behalf of her minor child

     Donovan Allen, request that an order be issued permitting the proceeds of settlement be

     disbursed as indicated in paragraph 4 above.

 9. No previous application for relief sought has been made on behalf of the minor child, Donovan

     Allen, to any Court or Judge.

       WHEREFORE, the Plaintiffs pray that this Honorable Court issue an order approving the

minor settlement, and finding that:

 a. Deni Perkins is the natural tutrix and proper party to act on behalf of the minor, Donovan Allen,

     in settlement of the claims of Donovan Allen.

 b. Settlement of the claims in this case are fair, reasonable, adequate, compensatory, and in the

     best interests of Plaintiffs, Kiah Smith and minor child Donovan Allen, given defendants claim

     they are protected by the doctrine of qualified immunity and deny liability and/or responsibility

     for the incident and that these matters may not be resolved in plaintiffs’ favor prior to or at the

     time of trial of this action..

 c. The sum of Three Hundred Eighty-Eight Thousand Seven Hundred and Fifty Dollars and

     00/100 Cents ($388,750.00) is a fair and reasonable settlement amount and should be disbursed

     as follows:

       i. The sum of One Hundred Forty-Three Thousand Eight Hundred and Thirty-Seven Dollars

           and 50/100 Cents ($143,837.50), payable to the Law Office of John J. Finckbeiner, Jr. as

           attorney fees for the prosecution and completion of this claim.


                                                  4
   Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 5 of 6




     ii. The sum of Thirty-Two Thousand Eight Hundred Eighty-Nine Dollars and 54/100 Cents

         ($32,889.54), payable to the Law Office of John J. Finckbeiner, Jr. as costs incurred for

         the prosecution and completion of this claim.

     iii. The remaining sum of Two Hundred Twelve Thousand and Twenty-Two Dollars and

         96/100 Cents ($212,022.96) to be split evenly between Plaintiffs, Kiah Smith and minor

         child Donovan Allen, whereby they will receive One Hundred and Six Thousand and

         Eleven Dollars and 48/100 Cents ($106,011.48) each.

     iv. Minor plaintiff, Donovan Allen’s, portion of One Hundred and Six Thousand and Eleven

         Dollars and 48/100 Cents ($106,011.48) to be deposited in an FDIC insured, interest-

         bearing account at a local financial institution for the sole use and benefit of the minor

         child, Donovan Allen.

d. Deni Perkins, as natural tutrix and proper party to act on behalf of the minor, Donovan Allen,

   is ordered and granted authority, to sign any and all settlement documents necessary to effect

   full and final settlement, as outlined herein.

                                     Respectfully submitted:

                                     THE LAW OFFICE OF JOHN J. FINCKBEINER, JR.

                                     __/s/ John J. Finckbeiner, Jr. _______
                                     JOHN J. FINCKBEINER, JR. (# 18211)
                                     2203 Pakenham Drive
                                     Chalmette, LA 70043
                                     Telephone: (504) 279-5177
                                     Facsimile: (504) 279-5375
                                     E-mail:John@jfjustice.com
                                             rearly@jfjustice.com
                                                    5
     Case 2:18-cv-00228-BWA-DPC Document 63-2 Filed 12/07/20 Page 6 of 6




                                     ~and~


                                     ___/s/ Raymond A. Pelleteri, Jr.________
                                     RAYMOND A. PELLETERI, JR (#10391)
                                     Pelleteri & Wiedorn, L.L.C.
                                     433 Metairie Road, Suite 218
                                     Metairie, LA. 70005
                                     Telephone:(504) 523-2650
                                     Facsimile: (504) 523-2141
                                     Email: rpelleteri@pwclawfirm.com




                              CERTIFICATE OF SERVICE

           I hereby certify than on the _ 7th day of December, 2020, I electronically filed the
foregoing Motion for Approval of Settlement Affecting Minor’s Interest with the Clerk of Court,
using the CM/ECF system which will send a notice of electronic filing to all counsel of record who
are participants in this matter.



                      ____     /s/ John J. Finckbeiner, Jr. _______
                                 John J. Finckbeiner, Jr.




                                                6
